      Case 3:21-cv-00035-DPM Document 6 Filed 06/15/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

ASHLEY DOYLE TRUITT                                            PLAINTIFF
#47989

v.                       No: 3:21-cv-35-DPM

KEITH BOWERS, Jail
Administrator, Craighead County
Detention Center; and CRAIGHEAD
COUNTY DETENTION CENTER                                 DEFENDANTS

                            JUDGMENT
     Truitt' s complaint is dismissed without prejudice.



                                                           V
                                      D .P. Marshall Jr.
                                      United States District Judge
